Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
The information disclosure (IDS) submitted on 9/13/2022 and 10/13/2022 was filed after the mailing date of the Non-Final on 4/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97 (the fee were paid). Accordingly, the IDS has been considered by the examiner.

	
Response to Amendments  
The amendment filed on 09/13/2022 has been entered. Claims 25 – 40 remain pending. Claims 32 and 36 remain withdrawn. Therefore, claims 25 – 31, 33 – 35, and 37 – 40 are under examination. Applicant’s amendments find support in at least [0127] of as-published US2018/0243097

Claim Note
Applicant is reminded that all changes to the claims must be marked to show said changes including underlining for added matter. Applicant has amended claim 25 to include the phrase “disposed between the leading edge and the implant body” which was not included in the previous claim set of 10/28/2021, but is not underlined. 


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 – 31, 33 – 35, and 37 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites the limitation "the upper gap" and “the lower gap”.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is interpreted as meaning to read as “the upper segment” and the “lower segment”.


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 – 29, 31, 33 – 35, and 39 – 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis (US2016/0199193)

Regarding claim 25, Willis teaches a spinal implant [0007] that is made via additive manufacturing [0008] (meeting the claimed limitation of “additive manufacturing of an interbody orthopedic implant”). Willis teaches that the implant body includes serrations, marked as “16” in Fig 6, wherein the serrations would necessarily have an “edge” at the very tip of the serration. 
Willis further discloses that the initial engagement with the vertebral bodies is by the serrations [0039]. Furthermore, as disclosed in [0116] of the instant invention, the leading edge can refer to any surface that distracts tissue during implantation.
As shown by Willis in Fig 10, the implant is inserted between the vertebral bodies. Willis also discloses that the surfaces are smoothed so that tissue damage is prevented [0031], that is, Willis explicitly discloses that the implant is in contact with tissue, and given that the serrations of Willis protrude from the implant, is it is expected that the serrations (i.e. leading edge) would necessarily “distract tissue”. 
Therefore, the nose edge and serrations edge are interpreted to meet the claimed limitation  meet the broadest reasonable interpretation of the “leading edge”, as claimed [Fig 6, “32” and “16”].
 “If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on") (See MPEP 2114 I)
Willis shows that the implant has a top and bottom segment of the serrations (i.e. leading edge) (interpreted as the upper and lower segments) in which the center of the implant comprises a window [Fig 6; labeled as “29” in Fig 3, 0037] that extends through to the other side of the implant, meeting the claimed limitation of a gap between the upper and lower segments of the leading edge.
Willis also teaches that a hollow portion exists between the nose edge and body exists [Fig 6, “32”], meeting the claimed limitation of a circumferential gap disposed between the leading edge and implant body. 

Regarding claim 26, Willis teaches the invention as applied above in claim 25. Willis teaches that the implant body comprises a porous structure [Fig 6, “44”; 0032]	

Regarding claim 27, Willis teaches the invention as applied above in claim 25. Willis teaches that that the solid portions, which include the rear, nose, and serrations (i.e. leading edge) of the implant, serve to provide a smooth exterior surface to the implant with reduces tissue damage during the implantation [0031] while the interior porous portion (i.e. the implant body) maximizes surface area/roughness to allow for bone growth [0034]. Therefore, Willis meets the claimed limitation that the leading edge has a surface roughness less than the implant body. 
 
Regarding claim 28, Willis teaches the invention as applied above in claim 25. Given that the serrations tips are “solid portions” and the implant body comprises a porous structure [0032, 0031; Fig 6, 44], the leading edge of Willis would have a volumetric density greater than a volumetric density of the implant body. 
 
Regarding claim 29, Willis teaches the invention as applied above in claim 28. Willis shows that the window (interpreted as the gap) between the top and bottom segments of the serrations has parallel surfaces, the top and bottom surface of the window [Fig 7], meeting the claimed limitation of two parallel surfaces of claim 29. 
 
Regarding claim 31, Willis teaches the invention as applied above in claim 25. Willis discloses two sections, labeled as “36” in Fig 6, surrounding the threaded opening, that are solid portions [0031]. One section is interpreted as the “upper endplate” while the other is interpreted as the “lower endplate” [Fig 6, “36”]. The upper endplate and lower endplate of Willis are connected to different portions of the implant body (i.e. coupling an upper endplate to a first surface of the body and a lower endplate to a second surface of the body positioned opposite the first surface). Given that upper endplate and lower endplate sections of Willis are solid portions [0031], while the implant body has a porous structure [0032], the upper and lower endplates of Willis have a volumetric density greater than the volumetric density of the implant body. 
 
Regarding claim 33, Willis teaches the invention as applied above in claim 25. Willis teaches the serrations include solid tips, connected to the implant body [0032, Fig 7] taper from the implant body all the way to the serration’s edge (i.e. leading edge).

Regarding claim 34, Willis teaches the invention as applied above in claim 33. Willis teaches the serration solid tips (i.e. the “extensions” as claimed) [“40”, Fig 7] are part of the solid portion, and that the solid portions provide a smooth exterior surface to the implant with reduces tissue damage during the implantation [0031] while the interior porous portion (i.e. the implant body) maximizes surface area/roughness to allow for bone growth [0034]. Therefore, the serration solid tips (“extensions”) of Willis meet the claimed limitation that the extension comprise a surface roughness less than the surface roughness of the implant body. 

Regarding claim 35, Willis teaches the invention as applied above in claim 33. Willis teaches the serration solid tips (i.e. the “extensions” as claimed) [“40”, Fig 7] are part of the solid portion, while the implant body comprises a porous structure [Fig 6, “44”; 0032], therefore, the serration solid tips (“extensions”) of Willis meet the claimed limitation that the extension comprise a volumetric density greater than the volumetric density of the implant body. 

Regarding claim 39 – 40, Willis teaches the invention as applied above in claim 25. Willis explicitly teaches that the lateral windows (interpreted as the gap) act to reduce the stiffness of the implant [0028, 0031], that is, the lateral windows of Willis increase the flexibility of the implant which would indicate that the upper and lower segments can move relative to each and thereby the windows could be capable of being compressed during implantation of the implant, meeting the claimed limitations of claims 39 and 40. 
“If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on") (See MPEP 2114 I)


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30 and 37 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US2016/0199193), as applied to claim 28 above, in view of Stryker (“Tritanium PL Cage”, Technical Data Sheet).

Regarding claim 30 and 37 – 38, Willis teaches the invention as applied above in claim 28. Willis does not explicitly teach the length of the window or the height of the implant. Wherein the width of the window is interpreted as the “length of the gap”, based on the description of the “gap” in [0129] of the instant invention. In this case, the width of windows can comprise width measurements ranging from 0 to the entire width of the implant. However, Willis does not explicitly teach the maximum width of the implant. 

Stryker (NPL) provides a technical data sheet for a substantially similar implant [page 1]. Stryker teaches that the height of the implant is 7 – 14 mm and the width of the implant is from 9 – 11 [Page 9]. This would result in a maximum gap length/implant height percent of between 64.3 – 128.6%, 
Maximum window width to implant height = (11 mm/7 mm = 128.6%) or = (9 mm/14 mm = 68.3%)
Therefore, the windows comprise widths ranging from 00 mm up to 11 mm which gives a gap length/implant height ratio of 0 – 128.6%, which overlaps with the claimed ranges of 30 and 37 – 38.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the implant described in Willis and used the dimensions of the implant disclosed in Stryker. Given the substantially similarities, a person of ordinary skill in the art would have a reasonable expectation of success. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 25 – 29, 31, 33 – 35, and 39 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US2016/0199193) in view of Kyo (KR200188509, using google patents translation)

Regarding claims 25 and 39 – 40, Willis teaches a spinal implant [0007] that is made via additive manufacturing [0008] (meeting the claimed limitation of “additive manufacturing of an interbody orthopedic implant”). Willis also teaches/shows that a hollow portion exists between the wedge nose edge (interpreted as the leading edge) and body exists [Fig 6, “32”], meeting the claimed limitation of a circumferential gap disposed between the leading edge and implant body. 
Willis teaches that the implant has a wedge nose (interpreted as the leading edge) but does not explicitly teach that the wedge nose has a upper and lower segment separated by a gap. 

Kyo teaches an implant for interbody fusion [Title, abstract]. Kyo teaches that the implant includes a trimming portion in order to form upper and lower shocks [page 3, paragraph 2]. Kyo further teaches and shows that the trimming portion may be formed on the front nose portion of the implant and that the upper and lower portions formed from the trimming are able to move close to each other during insertion and then move away again (meeting the claimed limitation of a gap that facilitates movement between a top and bottom segment during implantation, of claims 25 and 39 – 40 [page 4, paragraph 2; Fig 6].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the implant of Willis and modified it to include a trimming portion as taught by Kyo to form a top and bottom portion that can move relative to each other. The modification of Willis would allow for the compression of the implant during implantation to facilitate insertion and then return to its shape, as taught by Kyo. Furthermore, given that Willis and Kyo are in the same field of endeavor and that Willis and Kyo teach that the implant can be made out of titanium [Willis, 0008; and Kyo, page 3, paragraph 7], a person of ordinary skill in the art would have a reasonable expectation of modifying the implant of Willis with the teachings of Kyo. 

Regarding claim 26, Willis in view of Kyo teaches the invention as applied above in claim 25. Willis teaches that the implant body comprises a porous structure [Fig 6, “44”; 0032]	

Regarding claim 27, Willis in view of Kyo teaches the invention as applied above in claim 25. Willis teaches that that the solid portions, which include the rear, nose (i.e. leading edge), and serrations of the implant, serve to provide a smooth exterior surface to the implant with reduces tissue damage during the implantation [0031] while the interior porous portion (i.e. the implant body) maximizes surface area/roughness to allow for bone growth [0034]. Therefore, Willis meets the claimed limitation that the leading edge has a surface roughness less than the implant body. 
 
Regarding claim 28, Willis in view of Kyo teaches the invention as applied above in claim 25. Given that the nose is a “solid portion” and the implant body comprises a porous structure [0032, 0031; Fig 6, 44], the leading edge of Willis would have a volumetric density greater than a volumetric density of the implant body. 
 
Regarding claim 29, Willis in view of Kyo teaches the invention as applied above in claim 28. Kyo shows that the gap between the top and bottom segments of the nose has parallel surfaces, the top and bottom surface [Fig 6], meeting the claimed limitation of two parallel surfaces of claim 29. 
 
Regarding claim 31, Willis in view of Kyo teaches the invention as applied above in claim 25. Willis discloses two sections, labeled as “36” in Fig 6, surrounding the threaded opening, that are solid portions [0031]. One section is interpreted as the “upper endplate” while the other is interpreted as the “lower endplate” [Fig 6, “36”]. The upper endplate and lower endplate of Willis are connected to different portions of the implant body (i.e. coupling an upper endplate to a first surface of the body and a lower endplate to a second surface of the body positioned opposite the first surface). Given that upper endplate and lower endplate sections of Willis are solid portions [0031], while the implant body has a porous structure [0032], the upper and lower endplates of Willis have a volumetric density greater than the volumetric density of the implant body. 
 
Regarding claim 33 – 35, Willis teaches the invention as applied above in claim 25. Willis teaches the nose includes a solid portion (labeled 30) [0030] and shows that it extends from the implant body to leading edge [Fig 6]. Willis also notes that the solid portions provide a smooth exterior surface to the implant with reduces tissue damage during the implantation [0031] while the interior porous portion (i.e. the implant body) maximizes surface area/roughness to allow for bone growth [0034]. Therefore, the solid portion (labeled 30) of Willis meets the claimed limitation that the extension comprise a surface roughness less than the surface roughness of the implant body and that the extension has a higher volumetric density than the implant body (i.e. the porous portion). 


Claims 30 and 37 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US2016/0199193) in view of Kyo (KR200188509, using google patents translation), as applied to claim 28 in view of Stryker (“Tritanium PL Cage”, Technical Data Sheet).

Willis in view of Kyo does not explicitly teach the length of the gap or the height of the implant. Wherein the width of the implant is interpreted as the “length of the gap”, based on the description of the “gap” in [0129] of the instant invention. In this case, the width of implant can comprise width measurements ranging from 0 (i.e. at the tip of nose) to the entire width of the implant. However, Willis does not explicitly teach the maximum width of the implant. 

Stryker (NPL) provides a technical data sheet for a substantially similar implant [page 1]. Stryker teaches that the height of the implant is 7 – 14 mm and the width of the implant is from 9 – 11 [Page 9]. This would result in a maximum gap length/implant height percent of between 64.3 – 128.6%, 
Maximum width to implant height = (11 mm/7 mm = 128.6%) or = (9 mm/14 mm = 68.3%)
Therefore, the implant comprises widths ranging from 0 mm up to 11 mm which gives a gap length/implant height ratio of 0 – 128.6%, which overlaps with the claimed ranges of 30 and 37 – 38.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the implant described in Willis and used the dimensions of the implant disclosed in Stryker. Given the substantially similarities, a person of ordinary skill in the art would have a reasonable expectation of success. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
Response to Arguments
Applicant’s argument that the examiner’s interpretation of claim 30 of the lower end of the range be 0% is incorrect because “zero” is not the same as “0%” and therefore, the rejection under 112(b) is improper is not found persuasive. The 112(b) stated that the range was indefinite because the limitation was regarding the size of a “gap” in the implant, but that the range include “0” which would mean the gap wasn’t a “gap” by plain meaning, making the limitation unclear by what was required structurally from a “gap”. Therefore, applicant’s argument aren’t persuasive because whether the gap was “0%” or simply “zero” would still indicate the “gap” had no size making it unclear what is structurally required by the word “gap”.
However, upon further consideration of the claim language of claim 30 that states “wherein the gap comprises a length ranging between 0 to 85% of an overall height of the implant” the rejection is withdrawn because the phrase “between 0 to 85%” is interpreted to not include the endpoint (i.e. 0 < Length < 85%). Therefore, the rejection is withdrawn and said interpretation of claim 30 is taken. 


Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the Office’s interpretation of the hollow portion of “32” in Fig 6. Of Willis as the claimed “gap” is incorrect because nowhere in Willis is there disclosure of an upper and lower segment of the solid portion. [page 1, bottom – page 2, top of remarks]. This is not found persuasive because in the Office Action on 04/13/2022, the hollow portion was not the structure of Willis interpreted as the claimed “gap”. Therefore, applicant’s arguments are not found persuasive.  
In the current office action, the leading edge in rejection of claims 25 – 29, 31, 33 – 35, and 39 – 40 are rejected under 35 U.S.C. 102(a)(1) by Willis, is interpreted as the edge extending from the front of the nose to back end of the implant, along the serration edge, on both the upper and lower portion of the implant. These edges would distract tissue during implantation of the implant and as disclosed in [0116] of the instant invention, the leading edge can refer to any surface that distracts tissue during implantation. The hollow portion is interpreted to meet the newly claimed limitation of a circumferential gap disposed be the leading edge and body, and the window separating the upper and lower serration portions is interpreted as the gap separating the upper and lower segments of the leading edge.

Applicant argues that Kyo fails to remedy Willis because Kyo merely discloses a trimming portion and Kyo does not include a leading edge. This is not found persuasive. 
Firstly, in the current office action, the leading edge in the rejection of claims 25 – 29, 31, 33 – 35, and 39 – 40 under 35 U.S.C. 103 over Willis (US2016/0199193) in view of Kyo (KR200188509) is interpreted simply as the wedge nose. The wedge nose comprises a circumferential gap between it and the implant body, noted as the “hollow portion” (“32” in Fig 6.). Therefore, Willis teaches a circumferential gap between the leading edge and implant body. Willis does not explicitly teach a gap separating an upper and lower segment of the leading edge. 
However, Kyo teaches an implant for interbody fusion which includes a trimming portion that separation an upper segment of the implant from a lower segment of the implant [Fig 6/Fig 7.]. As shown, in figure 6/7, the gap separates the upper and lower segment of the back or front of the implant which allows the upper and lower sections to move closer to each other [see page 4, paragraphs 1 – 4]. Therefore, applicant’s arguments that Kyo does not teach a gap separating and upper and lower segment is not found persuasive.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735